LEASE AGREEMENT BY AND BETWEEN MA-RIVERSIDE PROJECT, L.L.C., AS LANDLORD AND TECHTARGET, INC., AS TENANT DATED JULY , 2009 ONE RIVERSIDE CENTER, NEWTON, MASSACHUSETTS Table of Contents Page 1.1. Introduction 1.2. Basic Data 1.3. Additional Definitions ARTICLE IIPREMISES AND APPURTENANT RIGHTS 2.1. Lease of Premises 2.2. Appurtenant Rights and Reservations 2.3. Rooftop Equipment 2.4. Fitness Center 2.5. Cafeteria 2.6Adjustment to Premises Rentable Area ARTICLE IIIRENT 3.1. Basic Rent 3.2Expenses and Taxes 3.3Independent Covenants ARTICLE IVTERM OF LEASE 4.1. Commencement Date 4.2. Preparation of the Premises 4.3. Conclusiveness of Landlord’s Performance; Warranties 4.4 Relocation Expense Reimbursement……………. ARTICLE VUSE OF PREMISES 5.1. Permitted Use; Compliance with Laws 5.2. Installations and Alterations by Tenant ARTICLE VIASSIGNMENT AND SUBLETTING 6.1. Prohibition 6.2. Excess Payments ARTICLE VIIRESPONSIBILITY FOR REPAIRS AND CONDITIONS OF PREMISES 7.1. Landlord Repairs 7.2. Tenant’s Agreement 7.3. Floor Load - Heavy Machinery 7.4. Building Services 7.5. Electricity 7.6. Interruption of Services ARTICLE VIIIOMITTED ARTICLE IXOMITTED ARTICLE XINDEMNITY AND PUBLIC LIABILITY INSURANCE 10.1.Tenant’s Indemnity 10.2.Tenant's Insurance 10.3.Tenant’s Risk 10.4.Injury Caused by Third Parties 10.5.Landlord’s Insurance 10.6.Waiver of Subrogation ARTICLE XILANDLORD’S ACCESS TO PREMISES 11.1.Landlord’s Rights ARTICLE XIIFIRE, EMINENT DOMAIN, ETC. 12.1.Abatement of Rent 12.2.Right of Termination 12.3.Restoration 12.4.Award 12.5.Temporary Taking ARTICLE XIIIDEFAULT 13.1.Default 13.2.Remedies ARTICLE XIVMISCELLANEOUS PROVISIONS AND 14.1.Extra Hazardous Use 14.2.Waiver 14.3.Covenant of Quiet Enjoyment 14.4.Landlord’s Liability 14.5.Notice to Mortgagee 14.6.Assignment of Rents and Transfer of Titles 14.7.Rules and Regulations 14.8.Additional Charges 14.9.Invalidity of Particular Provisions 14.10.Provisions Binding, Etc. 14.11.Recording 14.12.Notices 14.13.When Lease Becomes Binding 14.14.Paragraph Headings 14.15.Rights of Mortgagee 14.16.Status Report 14.17.Security Deposit 14.18.Remedying Defaults; Late Payments 14.19.Holding Over 14.20.Surrender of Premises 14.21.Brokerage 14.22.Environmental Compliance 14.23.Exhibits 14.24.Governing Law 14.25.Evidence of Authority. 14.26.Representations and Warranties of Tenant. 14.27.Landlord’s Representations and Warranties 14.29.Force Majeure Event ARTICLE XVTENANT OPTION TO EXTEND 15.1.Fair Market Rent 15.2.Option to Extend ARTICLE XVIRIGHT OF FIRST OFFER TO LEASE EXHIBIT LIST Exhibit A:The Land Exhibit B:Floor Plan Exhibit B-1:Omitted Exhibit B-2Signage Exhibit B-3:Dock Storage Space Plan Exhibit C:Landlord's Work Exhibit D:Omitted Exhibit E:Cleaning Specifications Exhibit F:Expenses and Taxes Exhibit G:Rules and Regulations Exhibit G-1:Parking Rules and Regulations Exhibit H:Form of Letter of Credit Exhibit I:Property Title Policy Exhibit J:Commencement Date Letter Exhibit K:Security Protocols and Services Exhibit
